Exhibit 99.1 MAXIMUS Reports First Quarter Results Revenue of $202.0 Million and Diluted EPS of $0.51 RESTON, Va.(BUSINESS WIRE)MAXIMUS (NYSE:MMS), a leading provider of government services, today reported results for its first quarter ended December 31, 2007. First quarter highlights include: Revenue increased 25% to $202.0 million compared to the same period last year, Net income of $10.6 million and diluted earnings per share of $0.51, Cash, cash equivalents and marketable securities at December 31, 2007 of $62.3 million, reflecting cash used during the quarter to fund the Company’s $150 million Accelerated Share Repurchase program, Strong cash flow from operations totaling $20.8 million, Improved Days Sales Outstanding to 77 days at December 31, 2007, New sales awards of $324 million and total pipeline of $1.5 billion at January 29, 2008, and, Completion of a $50 million credit facility with possible syndication up to $75 million. Revenue for the first quarter increased 25% to $202.0 million compared to $161.1 million reported for the same period last year. All revenue growth in the quarter was organic. Net income increased to $10.6 million, or $0.51 per diluted share compared to a net loss of $10.4 million, or $0.48 per diluted share, for the same period last year. First quarter revenue growth and margin expansion, compared to the same period last year, was driven by the Operations Segment. This growth resulted from the optimization of the business portfolio, new work and the resolution of certain legacy contracts including the transformation of the Texas contract to a direct service agreement. As expected, first quarter operating margin was sequentially lower due to seasonality in the fourth quarter and planned investments on new projects. Richard Montoni, Chief Executive Officer of MAXIMUS, commented, “The progress we made during the last year in resolving many legacy matters and more selectively pursuing new opportunities led to solid results from operations and healthy cash flows driven by continued strong performance by our Operations Segment. We continue to focus on underperforming areas within our Systems Segment and we are actively reviewing alternatives for certain business lines outside of our core service offerings. Despite a cautious economic environment, we had strong sales awards in the quarter and maintained a healthy pipeline of new opportunities totaling $1.5 billion.” Consulting Segment For the first quarter, Consulting Segment revenue was $22.2 million, or 11% of total Company revenue, compared to $24.7 million reported for the same period last year. First quarter operating income for the Consulting Segment was $1.2 million compared to $2.8 million reported for the same period last year. The reductions in revenue and operating income compared to last year are primarily attributable to investments in new markets and the transition away from contingent-based federal healthcare claiming projects. Systems Segment Systems Segment revenue, which represented 17% of total Company revenue, was $34.0 million in the first quarter versus $34.5 million in the prior-year period. The Systems Segment reported a first quarter operating loss of $3.1 million compared to a loss of $1.6 million for the first quarter of last year. The Segment’s financial results continue to be dampened by ongoing software development initiatives and legacy projects in the education and justice divisions. Operations Segment Operations Segment revenue accounted for 72% of total Company revenue in the first quarter and increased 43% to $145.8 million compared to $101.9 million for the first quarter of fiscal 2007, which was impacted by a $15.7 million revenue reduction related to past projects that have since been resolved. Operations Segment operating income for the first quarter was $18.7 million, compared to a loss of $16.0 million reported for the first quarter of last year. The improvements in revenue and profitability resulted from the optimization of the Company’s project portfolio, the transformation of the Texas contract to a direct service agreement and new organic growth in health and workforce services. Sales and Pipeline Year-to-date signed contract wins at January 29, 2008, totaled $324 million, compared to $80 million reported last year. New contracts pending at January 29, 2008, (awarded but unsigned) totaled $282 million compared to $142 million reported last year. Sales opportunities (pipeline) at January 29, 2008, totaled $1.5 billion (consisting of $362 million in proposals pending, $153 million in proposals in preparation, and $990 million in proposals tracking) compared to $1.3 billion the prior year. Balance Sheet and Cash Flows At December 31, 2007, cash, cash equivalents, and marketable securities totaled $62.3 million, which reflects strong cash flow from operations and a $150 million use of cash for the execution of the Company’s Accelerated Share Repurchase program. MAXIMUS generated net cash from operations of $20.8 million and free cash flow, which the Company defines as cash from operations less purchased property and equipment and capitalized software costs, totaling $16.7 million. Cash flow from operations benefited from solid receivables collections. As a result Days Sales Outstanding (DSO) improved to 77 days at December 31, 2007. MAXIMUS paid a quarterly cash dividend of $0.10 per share on November 30, 2007. Outlook The Company reiterates its fiscal 2008 revenue forecast in the range of approximately $850 million to $880 million. The Company is updating its earnings guidance to include the accretion for the Accelerated Share Repurchase program and now expects full year earnings in the range of $2.60 to $2.85 per diluted share. Mr. Montoni concluded, “We expect 2008 to be a year of growth driven by the Operations Segment. With strong risk management controls in place, our approach to both new and existing business is working as demonstrated by the improvements in the Operations business over the last several quarters. We are determined to bring needed improvement to the Systems Segment and we are actively working to resolve the remaining legacy issues in underperforming areas of our business.” Website Presentation, Conference Call and Webcast Information MAXIMUS will host a conference call this morning, February 6, 2008, at 9:00 a.m. (ET). The Company has also posted a presentation on its website, under the Investor Relations page, for analysts to follow along with during the conference call. The call is open to the public and can be accessed under the Investor Relations page of the Company’s website at www.maximus.com or by calling: 877.407.8289 (Domestic)/201.689.8341 (International) A replay will be available through February 15, 2008. Callers can access the replay by calling: 877.660.6853 (Domestic)/201.612.7415 (International) Replay account number: 316 Replay conference ID number: 271353 MAXIMUS is one of America’s leading government services companies devoted to providing program management, consulting and information technology services. The Company has more than 5,200 employees located in more than 220 offices in the United States, Canada and Australia. In 1999, 2001, 2002, 2003, and 2005 MAXIMUS was selected by Forbes Magazine as one of the Best 200 Small Companies in America for that year. Additionally, MAXIMUS is included in the Russell 2000 Index and the S&P SmallCap 600 Index. Statements that are not historical facts, including statements about the Company's confidence and strategies and the Company's expectations about revenues, results of operations, profitability, future contracts, market opportunities, market demand or acceptance of the Company's products are forward-looking statements that involve risks and uncertainties. These uncertainties could cause the Company's actual results to differ materially from those indicated by such forward-looking statements and include reliance on government clients; risks associated with government contracting; risks involved in managing government projects; legislative changes and political developments; opposition from government unions; challenges resulting from growth; adverse publicity; and legal, economic, and other risks detailed in Exhibit 99.1 to the Company's most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission (file number 001-12997). Non-GAAP Financial Information This press release includes certain non-GAAP financial information as defined by Securities and Exchange Commission Regulation G. Pursuant to the requirements of this regulation, reconciliations of this non-GAAP financial information to MAXIMUS financial statements as prepared under generally accepted accounting principles (GAAP) are included in this press release.MAXIMUS discloses certain financial results excluding certain items related to legacy projects in the first half of fiscal 2007, and provides certain additional information, such as non-recurring reserves for fiscal 2007.MAXIMUS management believes providing investors with this information gives additional insights into MAXIMUS results of operations.While MAXIMUS management believes that these non-GAAP financial measures are useful in evaluating MAXIMUS operations, this information should be considered as supplemental in nature and not as a substitute for the related financial information prepared in accordance with GAAP. MAXIMUS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) September 30,2007 December 31,2007 ASSETS Current assets: Cash and cash equivalents $ 70,472 $ 62,279 Marketable securities 126,210 50 Restricted cash 325 325 Accounts receivable — billed, net of reserves of $30,526 and $28,878 132,962 119,267 Accounts receivable — unbilled 42,200 49,771 Deferred income taxes 17,409 11,267 Prepaid expenses and other current assets 9,159 7,688 Total current assets 398,737 250,647 Property and equipment, at cost 83,823 86,356 Less accumulated depreciation and amortization (47,922 ) (50,776 ) Property and equipment, net 35,901 35,580 Capitalized software 61,459 63,009 Less accumulated amortization (31,919 ) (33,703 ) Capitalized software, net 29,540 29,306 Deferred contract costs, net 8,116 7,712 Goodwill 86,086 86,086 Intangible assets, net 3,603 3,201 Other assets, net 2,481 3,546 Total assets $ 564,464 $ 416,078 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 54,425 $ 52,441 Accrued compensation and benefits 29,449 25,771 Current portion of deferred revenue 38,545 37,461 Current portion of income taxes payable 5,487 1,422 Current portion of capital lease obligations 1,627 1,643 Other accrued liabilities 2,059 1,253 Total current liabilities 131,592 119,991 Capital lease obligations, less current portion 417 — Deferred revenue, less current portion 10,143 10,213 Income taxes payable, less current portion — 2,106 Deferred income taxes 12,912 11,202 Total liabilities 155,064 143,512 Shareholders’ equity: Common stock, no par value; 60,000,000 shares authorized; 22,194,489 and 18,497,241 shares issued and outstanding at September 30, 2007 and December 31, 2007, at stated amount, respectively 299,846 305,398 Treasury stock, at cost; 4,490,073 and 8,248,530 shares at September 30, 2007 and December 31, 2007, respectively (124,637 ) (275,025 ) Accumulated other comprehensive income 1,730 1,603 Retained earnings 232,461 240,590 Total shareholders’ equity 409,400 272,566 Total liabilities and shareholders’ equity $ 564,464 $ 416,078 MAXIMUS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three MonthsEnded December 31, 2006 2007 Revenue $ 161,138 $ 201,950 Cost of revenue 140,860 149,183 Gross profit 20,278 52,767 Selling, general and administrative expenses 34,653 36,253 Legal and settlement expense 3,000 — Income (loss) from operations (17,375 ) 16,514 Interest and other income, net 477 1,501 Gain on sale of business 684 — Income (loss) before income taxes (16,214 ) 18,015 Provision (benefit) for income taxes (5,819 ) 7,410 Net income (loss) $ (10,395 ) $ 10,605 Earnings (loss) per share: Basic $ (0.48 ) $ 0.52 Diluted $ (0.48 ) $ 0.51 Dividends per share $ 0.10 $ 0.10 Weighted average shares outstanding: Basic 21,590 20,506 Diluted 21,590 20,854 MAXIMUS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three MonthsEnded December 31, 2006 2007 Cash flows from operating activities: Net income (loss) $ (10,395 ) $ 10,605 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 2,284 2,854 Amortization 2,769 2,185 Deferred income taxes (5,098 ) 4,195 Non-cash equity based compensation 1,020 3,600 Gain on sale of business (684 ) — Change in assets and liabilities, net of effects from sale of business: Accounts receivable - billed 26,486 13,695 Accounts receivable - unbilled 6,734 (7,571 ) Prepaid expenses and other current assets (151 ) 1,470 Deferred contract costs 1,407 404 Other assets 2,065 101 Accounts payable (9,641 ) (1,983 ) Accrued compensation and benefits (2,254 ) (3,679 ) Deferred revenue (5,745 ) (1,013 ) Income taxes (2,015 ) (3,141 ) Other liabilities 844 (933 ) Net cash provided by operating activities 7,626 20,789 Cash flows from investing activities: Proceeds from sale of business, net of transaction costs 2,171 — Purchases of property and equipment (1,918 ) (2,533 ) Capitalized software costs (304 ) (1,550 ) (Increase) decrease in marketable securities (24,496 ) 126,160 Net cash provided by (used in) investing activities (24,547 ) 122,077 Cash flows from financing activities: Employee stock transactions 1,526 1,655 Repurchases of common stock — (150,388 ) Payments on capital lease obligations (384 ) (401 ) Tax benefit due to option exercises and restricted stock units vesting 357 297 Cash dividends paid (2,159 ) (2,222 ) Net cash used in financing activities (660 ) (151,059 ) Net decrease in cash and cash equivalents (17,581 ) (8,193 ) Cash and cash equivalents, beginning of period 39,545 70,472 Cash and cash equivalents, end of period $ 21,964 $ 62,279 MAXIMUS, Inc. Segment Information (In thousands except per share data) (Unaudited) Three Months Ended Dec 31, 2006 2007 Revenue: Consulting $ 24,656 $ 22,156 Systems 34,541 33,995 Operations 101,941 145,799 Total $ 161,138 $ 201,950 Gross Profit: Consulting $ 10,907 $ 8,488 Systems 8,551 8,937 Operations 820 35,342 Total $ 20,278 $ 52,767 Selling, General, and Administrative expense: Consulting $ 8,092 $ 7,337 Systems 10,148 12,078 Operations 16,864 16,608 Corporate/Other (451 ) 230 Total $ 34,653 $ 36,253 Income (Loss) from Operations: Consulting $ 2,815 $ 1,151 Systems (1,597 ) (3,141 ) Operations (16,044 ) 18,734 Consolidating adjustments 451 (230 ) Legal expense (3,000 ) - Total $ (17,375 ) $ 16,514 Net Income (Loss) $ (10,395 ) $ 10,605 Earnings (Loss) per share Basic $ (0.48 ) $ 0.52 Diluted $ (0.48 ) $ 0.51 CONTACT:MAXIMUSInvestor Relations:Lisa Miles, 703-251-8637orPublic/Media Relations:Rachael Rowland, 703-251-8688
